Citation Nr: 9905151	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  94-22 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a cervical spine injury with degenerative changes, 
currently evaluated as 20 percent disabling. 

2.  Entitlement to an effective date prior to April 9, 1992 
for the assignment of a 10 percent disability evaluation for 
a cervical spine disability.

3.  Entitlement to an effective date prior to July 23, 1993 
for the assignment of a 20 percent disability evaluation for 
a cervical spine disability.

4.  Entitlement to an effective date prior to July 23, 1993 
for the assignment of a 10 percent disability evaluation for 
a right femur disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1970, 
and from November 1972 to October 1975.  He also served from 
October 1975 to October 1978, however, that term of service 
was terminated under dishonorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

At a video hearing before a Member of the Board in June 1998, 
the veteran raised the additional issues of entitlement to 
service connection for headaches secondary to his service-
connected cervical spine disability and service connection 
for a low back disability secondary to his service-connected 
right femur disability.  As these issues are not currently 
before the Board, they are referred to the RO for appropriate 
action.  In this regard, the Board notes that, while a rating 
decision in August 1996 determined that the veteran had not 
submitted new and material evidence to reopen a previous 
claim for service connection for a low back disability denied 
in 1989, there was no discussion of the potential 
applicability of the case of Allen v. Brown, 7 Vet. App. 439 
(1995).   

Lastly, the veteran has raised a challenge to findings by VA 
that his last term of service from October 1975 to October 
1978 was dishonorable in nature.  This issue, however, also 
is not currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate 
consideration.  


REMAND

In a May 1993 rating decision, the RO increased the 
evaluation for the veteran's cervical spine injury with 
degenerative changes to 10 percent, effective April 9, 1992, 
and continued the non-compensable rating assigned for his 
residuals of a fracture of the right femur.  The veteran was 
mistakenly informed that his compensation payments would 
begin May 1, 1993.  In June 1993, the veteran submitted a 
statement requesting a "STATEMENT OF CASE" regarding his 
service-connected claim for "Degenerative Arthritis and 
Impairment of Femur-Right".  He also indicated that he would 
like to know why the award of benefits based upon his 10 
percent rating was effective May 1, 1993 and not when he 
first filed.  In July 1993, the RO sent the veteran a letter 
informing him that the 10 percent rating would be effective 
May 1, 1992.  The veteran submitted a statement later in July 
1993 that indicated he disagreed with the effective date of 
"May 2, 1992".  In August 1993, the RO issued an SOC on the 
sole issue of entitlement to an earlier effective date for a 
compensable evaluation for the cervical spine disability.  
However, no SOC was issued concerning the evaluations 
assigned for either the cervical spine or right femur 
disabilities in response to the veteran's June 1993 request. 

In a March 1994 rating decision, the RO increased the 
veteran's evaluation for his cervical spine disability to 20 
percent disabling, and the rating for his right femur 
disability to 10 percent disabling.  Each increase was 
effective from July 23, 1993.  In April 1994, the veteran 
submitted a statement disagreeing with the effective dates 
assigned to the increases in his ratings.  He was issued an 
SOC in May 1994 on the issue of entitlement to earlier 
effective dates for the evaluations of his cervical spine and 
right femur disabilities.  

In an April 1995 rating decision, the RO continued the 20 
percent disability rating assigned for the veteran's cervical 
spine disability.  In July 1995, the veteran submitted a 
statement disagreeing with this determination.  In August 
1995, he was issued an SOC on the issue of entitlement to a 
rating in excess of 20 percent for the cervical spine 
disability. 

The veteran appeared at a hearing before a hearing officer at 
the RO in April 1996 and again raised the issue of 
entitlement to an increased rating for his right femur 
disability.  In a February 1997 rating decision, the RO 
continued the 10 percent rating assigned for the veteran's 
right femur disability.  

The veteran's representative subsequently submitted a 
statement in support of the veteran in April 1997 that listed 
the issue of entitlement to an increased rating for the right 
femur disability as an issue on appeal.  

At a video hearing before a Member of the Board in June 1998, 
the veteran and his representative again asserted that the 
issue of entitlement to an increased rating for the right 
femur disability was on appeal.

The Board notes that while the veteran requested a SOC in 
June 1993, i.e. almost six years ago, regarding the issue of 
the rating assigned for his right femur disability, a SOC has 
yet to be issued on this claim.  Thus, this issue is not 
currently before the Board and the veteran must be issued an 
SOC and be informed of the necessity of timely perfecting an 
appeal on this issue if he wishes to continue the appeal.  

The Board also notes that the veteran has reported an 
increase in his right femur disability since the most recent 
VA examination in January 1997.  Additionally, in a Report of 
Contact form, dated in May 1998, it was indicated that the 
veteran wished to have x-rays taken at the VA Medical Center 
in Indianapolis beginning in 1995 considered in support of 
his claim on this issue.  While a May 1998 request was made 
for any such records, there is no indication that the records 
were obtained, or if they were not available why they were 
unavailable. 

Concerning the veteran's claim for an increased rating for 
his cervical spine disability, the Board notes that he was 
last examined for evaluation of this condition in January 
1995.  At the video hearing, the veteran testified that his 
condition had worsened since.  The Board notes that, while 
the report the January 1995 VA examination noted pain in the 
veteran's cervical spine, there was no discussion by the 
examiner of any functional limitation due to pain which may 
have been present and no discussion of the effects of any 
increases in pain or flare-ups resulting from activity, as 
required by DeLuca v. Brown, 8 Vet. App. 202 (1995). 
 
The veteran also testified at the video hearing that he had 
received frequent treatment for his cervical spine disability 
from his private chiropractor, Steve Troyanovich, D.C., 
within the prior year, or year and a half.  The Board feels 
that these records should be requested for consideration 
prior to a final determination on the issue of the proper 
rating to be assigned for the veteran's cervical spine 
disability.  

Finally, the veteran's representative indicated at the video 
hearing that additional documents would be submitted to the 
Board for consideration prior to a final decision.  No such 
records have been received.  

Thus, in light of the above, additional development is 
required prior to a final decision on the issue of 
entitlement to an increased rating for a cervical spine 
disability.  The issues of entitlement to earlier effective 
dates are deferred pending resolution of the above.

The case is REMANDED to the RO for the following action:

1.  The RO should issue the veteran an 
SOC on the issue of entitlement to an 
increased rating for his right femur 
disability and inform him of the need to 
perfect his appeal on this issue if he 
wishes to proceed.  If the appeal is 
perfected, appropriate development should 
be accomplished.

2.  The RO should obtain any required 
authorizations to contact Dr. Troyanovich 
in order to obtain legible copies of any 
records pertaining to treatment the 
veteran may have received since 1995.  
All documents obtained should be 
associated with the claims file.

3.  The RO should contact the veteran's 
representative and clarify whether the 
representative wishes to submit any 
additional documents in support of the 
veteran's appeal, as indicated at the 
June 1998 video hearing.

4.  When the above development has been 
completed, the RO should schedule the 
veteran for a special VA orthopedic 
examination to determine the nature and 
extent of any impairment caused by his 
service-connected cervical spine injury 
with degenerative changes.  All indicated 
testing should be accomplished and all 
clinical manifestations should be 
reported in detail.  The claims folder 
and a copy of this remand must also be 
made available to and be reviewed by the 
examining physician in conjunction with 
the requested examination. 

In accordance with DeLuca, the 
examination report must cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated.  Negative findings should be 
reported in detail.  The report of the 
examination should be typed.

5.  After completion of the above, the RO 
should review the record and again 
adjudicate the veteran's claim of 
entitlement to an increased rating for 
his service-connected cervical spine 
disability. 

Following review, if any determination made remains 
unfavorable to the appellant, a supplemental statement of the 
case which sets forth the evidence received since the most 
recent statement of the case should be issued to the 
appellant and his representative.  They should be given the 
appropriate period of time in which to respond.  Thereafter, 
the case should be returned to the Board for further 
consideration, if in order.  The purposes of this remand are 
to obtain additional medical information and afford the 
appellant due process.  No action is required of the 
appellant until he receives further notice. 



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 7 -


